Citation Nr: 1624712	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  10-03 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a thoracic spine disability, including as secondary to service-connected lumbar back strain.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1965 to November 1967.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the RO in Lincoln, Nebraska.  This matter was previously before the Board in May 2013 and January 2014, where, in pertinent part, the issue on appeal was remanded for additional development.  In a subsequent January 2015 decision, the Board denied the issue on appeal.

The Veteran appealed the January 2015 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a December 2015 Order effectuating a Joint Motion for Partial Remand (JMR), the Court vacated and remanded the thoracic spine disability issue on appeal for action consistent with the terms of the decision.  Specifically, the parties agreed that the Board erred by inadequately addressing the issues of congenital defects versus diseases and the presumption of soundness.  While cognizant of its responsibilities under Forcier v. Nicholson, 
19 Vet. App. 414 (2006), and Stegall v. West, 11 Vet. App. 268 (1998), as the Board grants service connection for a thoracic spine disability of arthritis, which, for the reasons discussed below, is a total grant of benefits as to the issue on appeal, the Board need not address Forcier or Stegall compliance at this time.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with arthritis of the thoracic spine.

2.  During service the Veteran was treated on multiple occasions for back pain and injury, including one instance of thoracic strain.

3.  The Veteran experienced "continuous" symptoms of arthritis of the thoracic spine since service separation.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for arthritis of the thoracic spine has been met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.326(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  As the instant decision grants service connection for a thoracic spine disability, which is a complete grant of the issues on appeal, no further discussion of VA's duties to notify and assist is necessary.

Service Connection for a Thoracic Spine Disability

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Arthritis is a chronic disease under 38 C.F.R. § 3.309(a).  As such, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the issue on appeal.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker, 
708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and chronic diseases such as arthritis become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Veteran asserts that a currently diagnosed thoracic spine disability, to include arthritis, originated during active service.  The Veteran has reported experiencing "continuous" symptoms of spinal pain since service separation.  Initially, the Board finds that the Veteran is currently diagnosed with arthritis of the thoracic spine.  The report from a February 2014 VA opinion reflects that the Veteran was diagnosed with thoracic spine arthritis.

Next, the Board finds that the Veteran experienced back problems during service.  Service treatment records reflect that the Veteran sought treatment for back pain on multiple occasions during service.  On one such occasion, the diagnosis was thoracic strain.  Further, service treatment records reflect that in September 1965 the Veteran sought treatment for back pain after injuring the back picking up blankets.

Finally, having reviewed all the evidence of record, lay and medical, the Board finds that the weight of the evidence is at least in equipoise on the question of whether the Veteran experienced "continuous" symptoms since service separation of arthritis of the thoracic spine.  At the outset, the Board notes that in a July 1999 rating decision the Veteran was granted service connection for "low back pain, chronic."  Subsequently, in September 2009, the RO re-categorized the service-connected disability as "lumbar back strain."  As will be discussed below, since service separation the Veteran has regularly complained of and sought treatment for low back pain.  While lumbar spine disabilities are more commonly associated with low back symptoms, and thoracic spine disabilities are more commonly associated with mid-back symptoms, the Board notes that the T-12 vertebrae connects to the L-1 vertebrae at the low-mid back; therefore, the Board will view the evidence in the light most favorable to the Veteran in finding that the complaints of "low back pain" by the Veteran included pain in both the lumbar and part of the thoracic spine.

As discussed above, the Veteran sought treatment for back pain on multiple occasions during service; however, the November 1967 service separation examination is negative for any back disability.  Upon separation from service, the Veteran filed a disability claim, which included a request for service connection for a back disability.  The Veteran received a VA examination in April 1968.  Per the examination report, the Veteran advanced having symptoms of tiredness and aching in the back since service; however, upon examination the Veteran was only diagnosed with a congenital deformity of the lumbosacral spine at that time.

An October 1982 VA treatment record reflects that the Veteran sought treatment for continuing back pain.  Subsequent VA treatment records from the 1990s to the present also convey that the Veteran has sought regular treatment for back pain.

The Veteran received a VA spinal examination in May 1999.  The examination report reflects that the Veteran advanced having constant low back pain since service.  Subsequently, the Veteran received another VA spinal examination in September 2000.  Again the Veteran advanced injuring the back during service and having continuous back pain since.  While no X-rays were taken at the time of the September 2000 examination, there is some indication from the VA examiner that previous X-rays had shown arthritis in both the lumbar and thoracic spine.

A new VA spinal examination was conducted in November 2012.  Again it was noted that the Veteran had continuing back pain since service.  The Veteran denied heaving lifting or any intercurrent post-service injuries.  At the conclusion of the examination the VA examiner opined that it was less likely than not that any currently diagnosed thoracic spine disability was related to service and/or was caused or aggravated by the service-connected lumbar spine disability; however, it does not appear from the examination report that the VA examiner had diagnosed and/or considered thoracic spine arthritis in rendering this opinion.  As such, the opinion is of no probative value as to the question of whether service connection is warranted for the currently diagnosed thoracic spine arthritis.

Finally, VA obtained a new thoracic spine disability opinion in February 2014.  Having reviewed the evidence of record, the VA examiner opined that the currently diagnosed thoracic spine arthritis was caused by the normal progression of the currently diagnosed congenital disease of Scheuermann's kyphosis of the thoracic spine.  

The Veteran received treatment for back pain on multiple occasions throughout service, was noted as having injured the back after lifting blankets during service, and on one occasion during service was diagnosed with thoracic strain.  Immediately upon separating from service, the Veteran sought service connection for a back disability.  VA treatment records reflect that the Veteran continued to complain of, and seek treatment for, back pain from service separation to the present.  Even considering the February 2014 VA opinion that the thoracic spine arthritis is related to the separate thoracic spine disability of Scheuermann's kyphosis, the aforementioned evidence is sufficient to place in equipoise the question of whether the Veteran experienced continuity of symptomatology of a thoracic spine disability since service separation that was later diagnosed as arthritis of the thoracic spine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (a veteran is competent to testify regarding continuous knee pain since service).  

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran began having back pain in service, which encompassed both the lumbar and thoracic spine, and experienced "continuous" symptoms since service separation of arthritis of the thoracic spine.  As such, the criteria for presumptive service connection for arthritis of the thoracic spine under 38 C.F.R. § 3.303(b) based on "continuous" post-service symptoms have been met.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

As service connection has been granted on a presumptive basis, there is no need to discuss entitlement to service connection on a direct, secondary, or any other presumptive basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).

Finally, the Board notes that the evidence of record indicates that the Veteran is diagnosed with other thoracic spine disabilities, including Scheuermann's kyphosis.  The evidence of record reflects that, concerning the back, the Veteran had primarily complained of symptoms of constant pain.  Under Diagnostic Code 5003, degenerative arthritis is primarily rated upon painful limitation of motion.  See 38 C.F.R. § 4.71a; DeLuca v. Brown, 8 Vet. App. 202 (1995) (when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements).  As pain is the primary symptom displayed by the Veteran for all thoracic spine disabilities, the Board is unable to differentiate symptoms of the arthritis from the symptoms of the Scheuermann's kyphosis (or any other thoracic spine disability).  

Where a veteran is diagnosed with thoracic spine disabilities, and it is unclear from the record which symptoms are attributable to each distinct disability, the Board is precluded from differentiating between the symptomatology and the disabilities.  See Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam).  In this case, the Board is unable to differentiate the symptomatology of the arthritis of the thoracic spine from the symptomatology of the Scheuermann's kyphosis (or any other thoracic spine disability).  As such, the Board has attributed all thoracic spine disability symptomatology and functional impairment to the now service-connected arthritis of the thoracic spine, and the RO should consider all of the Veteran's thoracic spine symptomatology and functional impairment when assigning an initial disability rating.  The thoracic spine disability will be rated together with the lumbar spine disability under the General Rating Formula for Diseases and Injuries of the Spine, with one rating provided for the functional impairment and limitations caused by these thoracolumbar spine disorders.  See 38 C.F.R. § 4.71a (2015).  For these reasons, the Board need not consider whether service connection is also warranted for Scheuermann's kyphosis of the thoracic spine (or any other thoracic spine disability).


ORDER

Service connection for arthritis of the thoracic spine is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


